There was no breach by the defendant landlord of its obligation to heat the apartment it let to the plaintiffs. There was no failure of its duty to maintain its heating apparatus with reasonable care. The oil burner did not become unsafe because a contractor was filling the oil tank. There was no reason why the defendant landlord should have expected that the workmen engaged in that ordinary task would spill oil on the cellar floor in quantity sufficient to reach the oil burner. Such a danger was not inherent in the work of filling the tank and the defendant landlord had no notice thereof.
The judgments should be reversed and a new trial granted, with costs in all courts to abide the event. (See Hyman v.Barrett, 224 N.Y. 436.)
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.